UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6727



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROSARIO A. FIORANI, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CR-98-340-A)


Submitted:   July 22, 1999                 Decided:   August 12, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rosario A. Fiorani, Jr., Appellant Pro Se. G. David Hackney, Assis-
tant United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rosario Fiorani, Jr., appeals the district court’s order deny-

ing his motion for grand jury transcripts at government expense.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See United States v. Fiorani, No. CR-98-

340-A (E.D. Va. Apr. 29, 1999).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.   Fiorani’s “motions to expedite appeal(s) on

Appellant’s requests for grand jury transcripts, all other tran-

scripts from criminal trial and for appointment of new counsel,

regarding criminal appeals,” to the extent that they refer to this

appeal, are denied as moot.




                                                            AFFIRMED




                                  2